                               UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF KANSAS

IN RE:                           )
                                 )
EDGAR MARQUEZ,                   )                 Case No. 19-41069
                                 )                 Chapter 7
                                 )
                    Debtor.      )
                                 )
                                 )
J. MICHAEL MORRIS, Trustee,      )
                                 )
                    Plaintiff,   )
                                 )
vs.                              )                 Adversary No. 19-07031
                                 )
STATE FARM BANK, FSB;            )
And EDGAR MARQUEZ,               )
                                 )
                    Defendants.  )
________________________________ )

AMENDED COMPLAINT TO (1) AVOID UNPERFECTED SECURITY INTEREST; AND (2) TO
      DETERMINE RIGHTS TO INCLUDE FORECLOSURE OF AVOIDED LIEN

          The trustee for his Amended Complaint states:

          1.     He is the duly qualified and acting trustee in this case.

          2.     This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §157.

          3.     This adversary action relates to In re: Edgar Marquez, Case No. 19-41069 pending in the

United States Bankruptcy Court, District of Kansas.

          4.     This is a core proceeding pursuant to 28 U.S.C. §157.

          5.     The above bankruptcy case was filed on August 26, 2019 under Chapter 7 of Title 11

U.S.C.

          6.     By Order of March 3, 2020 (Adv. Doc. #13) the Court granted default judgment against

both defendants (1) avoiding the lien of defendant State Farm Bank in the 2016 Jeep, VIN

1C4NJDBB0GD97202 and preserving the lien for the benefit of the estate, and (2) against defendant

debtor determining the amount of the avoided lien and providing that the lien be foreclosed if the debtor
27E2893




                    Case 19-07031         Doc# 23       Filed 05/27/20       Page 1 of 2
did not enter into an agreement for payment of the lien within fourteen (14) days.

          7.      Such default judgment was amended by Order of March 5, 2020 (Adv. Doc. #15) deleting

any relief as to the defendant debtor per the SCRA, 50 U.S.C. §3931.

          8.      By Order of May 4, 2020, the Court granted plaintiff trustee’s Motion to Appoint Attorney

to Represent Defendant Debtor (Adv. Doc. #21). Attorney Adam Mack was so appointed.

          9.      No Answer or other Response has been filed on behalf of the defendant debtor.

          10.     The Complaint is amended as set out above. Further, the defendant debtor has made no

agreement with the plaintiff trustee as to payment of the avoided lien. In fact, the defendant debtor has not

responded to any correspondence from the trustee setting out payment proposals.

          11.     The Court should order the avoided lien foreclosed, and immediate delivery of the Jeep to

the trustee.

          WHEREFORE, the trustee requests an order as set out above and for such other and further relief

as the Court deems just.

                                                  KLENDA AUSTERMAN LLC
                                                  301 North Main, Suite 1600
                                                  Wichita, Kansas 67212
                                                  (316) 267-0331
                                                  jmmorris@klendalaw.com

                                                  By:____/s/ J. Michael Morris _________
                                                         J. Michael Morris #09292
                                                         Attorney for the Trustee




27E2893




                    Case 19-07031        Doc# 23       Filed 05/27/20       Page 2 of 2
